Citation Nr: 9913702	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-06 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

Entitlement to an increased disability evaluation for a right 
knee disability, status post total knee arthroplasty, 
currently evaluated as 30 percent disabling.

Entitlement to an increased disability evaluation for a left 
knee disability, status post total knee arthroplasty, 
currently evaluated as 30 percent disabling.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to August 
1968.

This appeal stems from an October 1996 rating decision of the 
RO that denied, inter alia, the claims at issue.

The Board of Veterans' Appeals (Board) remanded this case in 
January 1998 for additional development which was to include 
having the veteran undergo a VA orthopedic examination that 
was to comply with the requirements set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Other than the required 
consideration of whether an extraschedular evaluation is 
appropriate under 38 C.F.R. § 3.321, this development has 
been effectively completed and the case is now ready for 
appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).  
Since, herein, the Board finds that a total rating for 
compensation purposes based on individual unemployability is 
appropriately awarded, the question of an extraschedular 
rating is rendered moot and another remand for RO 
consideration of this question is unnecessary.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right knee currently exhibits moderate pain 
with any motion and an increase in pain, weakness and 
instability with flare-ups.  Range of motion of the right 
knee was recently shown from -15 degrees of "extension lag" 
to approximately 105 degrees of flexion.

3.  The veteran's left knee currently exhibits moderate pain 
with any motion and an increase in pain, weakness and 
instability during flare-ups.  Range of motion of the left 
knee was recently shown as -10 degrees of extension lag to 
approximately 90 degrees of flexion.

4.  The veteran is service-connected for residuals of 
malaria, rated as 0-percent disabling; and, pursuant to this 
decision, a postoperative right total knee arthroplasty, 
rated as 60 percent disabling; and a postoperative left total 
knee arthroplasty, rated as 60 percent disabling.  The 
veteran's combined disability evaluation is 80 percent (aside 
from the bilateral factor).

5.  The veteran was reportedly performing janitorial work in 
1977, was not working in 1980 due to medical reasons, but 
worked as a mechanic (without an employer) in 1982.  He has 
apparently not worked since about that time.

6.  The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 60 percent disability 
evaluation for a right knee disability, status post total 
knee arthroplasty, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.40, 4.45, 4.68, 
4.71a, Diagnostic Codes 5055, 5162, 5163, 5164, 5256, 5257, 
5260, 5261, 5262 (1998).

2.  The schedular criteria for a 60 percent disability 
evaluation for the left knee disability, status post total 
knee arthroplasty, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.40, 4.45, 4.68, 
4.71a, Diagnostic Codes 5055, 5162, 5163, 5164, 5256, 5257, 
5260, 5261, 5262 (1998).

3.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is also satisfied that all relevant evidence has been 
properly developed and that there is no further duty to 
assist in order to comply with the duty to assist as mandated 
by 38 U.S.C.A. § 5107.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the disabilities in question have been 
reviewed.  Nothing in the historical record suggests that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to these 
disabilities.  See also Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (in evaluating a veteran's disability, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).


I.  Background

Service medical records reveal a complaint in November 1967 
that the left knee was "slipping out".  Subsequent records 
reflect additional complaints of pain and tenderness 
regarding that knee.  In March 1968 the right knee was 
injured.  The veteran was apparently treated in Da Nang for 
malaria, in approximately July 1968.  A Medical Board record 
from August 1968 reflects that there was laxity of the left 
anterior cruciate ligament secondary to an old tear.  The 
right knee was diagnosed with osteochondritis dissecans.

In an August 1977 decision, the Board granted service 
connection for osteochondritis dissecans of the right knee 
and for a tear of the anterior cruciate ligament of the left 
knee.

A VA x-ray report from August 1977 reveals that there were 
progressive degenerative changes in both knees.

At the time of a September 1977 VA examination, the veteran 
reported that he performed janitorial work.

The veteran was hospitalized by the VA in December 1977 and 
underwent a right knee arthrotomy with debridement and 
removal of a loose body.

Because of severe patellofemoral arthritis of the right knee, 
chondromalacia patella and a torn medial meniscus, the 
veteran was hospitalized by the VA in April 1978 to undergo 
de-surfacing of the right patella and a medial meniscectomy.

During a November to December 1978 VA hospitalization, the 
veteran underwent a right patellectomy.

During a February to March 1980 VA hospitalization the 
veteran underwent a left tibial osteotomy.

At the time of a December 1982 VA examination the veteran 
indicated that he had performed work as a mechanic, but that 
he was presently unemployed.

In June 1985 the veteran was hospitalized by the VA with 
severe posttraumatic osteoarthritis of both knees.  He was 
hospitalized again later that month and into July, undergoing 
a right knee arthrotomy, debridement and synovectomy.

The veteran was examined by the VA in May 1987, at which time 
he was using a transcutaneous electrical nerve stimulation 
(TENS) unit for his pain, but which was not always effective 
for him.  He had traumatic arthritis of the right knee with 
osteochondritis and chondromalacia, status post postoperative 
arthrotomy and synovectomy with residuals.  He was also 
diagnosed with internal derangement of both knees.

A February 1994 VA radiological report indicates that the 
veteran's arthritis of the knees had progressed since 1986.  
Severe degenerative joint disease of the knees was diagnosed 
on a clinical record from that time.

The veteran was hospitalized from May to June 1994 and 
underwent a total right knee arthroplasty.

The veteran was hospitalized in January 1995 and underwent a 
total left knee arthroplasty.

The veteran was examined by the VA in September 1996 at which 
time range of motion of the right knee was from 0 to 120 
degrees, and from 0 to 115 degrees for the left.  There was 
slight instability of the knees bilaterally, and pain with 
varus/valgus stressing of the knees.  The recent surgical 
history was noted.

Associated with the claims folder is a February 1998 letter 
from the chairman of the VA Vocational Rehabilitation Panel 
which was to the effect that it was not medically feasible 
for the veteran to participate in a job training program or 
employment services at that time.

Pursuant to the Board's remand, the veteran was examined by 
the VA in May 1998, at which time the examiner reviewed the 
claims file.  The veteran indicated that both knees would 
"give out" on him and that they experienced constant 
swelling.  He reported a tendency of the right knee to "lock 
up."  He required the use of a cane for ambulation, but 
would have increased pain with ambulation and extended 
periods of weight bearing.  Objectively, there was no 
rotational instability and no severe swelling or effusion.  
Range of motion of the right knee was -15 degrees of 
"extension lag" to approximately 105 degrees of flexion.  
Range of motion of the left knee was -10 degrees of extension 
lag to approximately 90 degrees of flexion.  Regarding the 
Board's request for determinations concerning the veteran's 
pain on motion, the examiner stated that almost any motion 
around the knee caused a moderate degree of pain.  The 
veteran had fairly weak knee extension and he lacked full 
extension on both sides.  He also complained of easy 
fatigability.  He had some incoordination and instability of 
both arthroplasties.  His weakness and instability would 
worsen during flare-ups, during which time the veteran had 
swelling around both knees and he had further increase in the 
pain and instability.  The veteran's condition severely 
impacted his ability to perform work.  The examiner believed 
that the only full-time employment that the veteran could do 
would be in a sedentary job where seated work would be 
performed.  The veteran should not be required to spend 
greater than 30 minutes at a time on his feet, it was 
concluded, and such would only be for three or four episodes 
of standing in an eight-hour day.  The examiner reiterated 
that these disabilities severely limited the veteran from 
performing anything other than sedentary work.


II.  Evaluation of each knee

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Currently, the veteran's knees are each separately 
evaluated as 30 percent disabling under the provisions of 38 
C.F.R. §4,71a, Diagnostic Code 5055.  This evaluation, only 
the minimal rating, contemplates intermediate degrees of 
residual weakness, pain or limitation of motion.  Per the 
criteria of that diagnostic code, each knee may be rated by 
analogy to Diagnostic Codes 5256, 5261 or 5262 to provide a 
higher evaluation as may be appropriate.  See also Diagnostic 
Code 5260 (which provides a maximum evaluation of only 30 
percent).  Diagnostic Code 5256 provides a 40 percent 
evaluation when there is ankylosis in flexion between 10 and 
20 degrees.  Diagnostic Code 5261 can provide a 40 percent 
rating when extension of the leg is limited to 40 degrees.  
Diagnostic Code 5262 can provide a 40 percent rating when 
there is nonunion of the tibia and fibula with loose motion, 
requiring a brace.  Conversely, a higher evaluation of 60 
percent can be awarded, under Diagnostic Code 5055 itself, 
with chronic residuals of a knee joint replacement consisting 
of severe painful motion or weakness in the affected 
extremity.

In rating the orthopedic limitation of motion the Board must 
consider functional loss, such as due to pain and weakness.  
38 C.F.R. § 4.40.  The factors of disability that reduce 
normal excursion of the joints in different planes include 
movement that is more or less than normal, weakened movement, 
excess fatigability, incoordination and pain on movement.  
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Applying these laws and regulations to the particular facts 
of this case, it is apparent that an increased rating is 
warranted for each knee.

The most recent VA examination demonstrated that each knee 
has at least moderate pain with any motion.  The examiner 
noted, however, that this pain, as well as instability and 
weakness increased during flare-ups.  Given the long history 
of the veteran's symptoms, and that he can--at best--only 
work in a sedentary job, this would indicate that frequently 
the veteran has severe pain in both knees.  The examiner 
indicated that the veteran was severely disabled from the 
knee disabilities with respect to any work that might be 
pursued.  The Board finds, that since the 60-percent criteria 
of severe painful motion and weakness have been shown for 
both knees, that this is the more appropriate level of 
evaluation for each.  38 C.F.R. §§ 4.7 (where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating); 4.40, 4.45.  See also Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996) (DeLuca considerations apply even when 
applicable diagnostic code lists pain as one of the rating 
factors).

A 100 percent evaluation cannot be assigned under Diagnostic 
Code 5055 for either knee since such an evaluation is only 
available in the first year following the implantation of a 
prosthesis.  In this regard the Board notes that the RO 
already assigned a 100 percent evaluation for one year for 
each knee respectively following each surgery in 1994 and 
1995.  See also 38 C.F.R. § 4.68, infra.

No ankylosis has been shown in either knee, and thus the 
Board finds that Diagnostic Code (5055-) 5256 cannot readily 
be applied; it does not provide a higher evaluation than 60 
percent, in any event.  Neither Diagnostic Code (5055-) 5261 
nor Diagnostic Code (5055-) 5262 provide for higher ratings 
than 60 percent either, and therefore, no further 
consideration of those codes is necessary.

The veteran cannot obtain an additional separate rating for 
instability of either knee under Diagnostic Code 5257 since 
doing so would exceed the rating assigned for an amputation 
of either extremity above the (respective) knee.  38 C.F.R. 
§ 4.68; Diagnostic Codes 5162, 5163, 5164 (regarding the 
maximum of 60 percent for such amputations, aside from 
special monthly compensation).  He cannot obtain an 
additional separate rating for arthritis of either knee 
since, aside from whether range of motion is already part of 
the current rating, this too would violate 38 C.F.R. § 4.68.  
See also 38 C.F.R. § 4.14 (regarding the prohibition against 
"pyramiding"--arthritis is generally rated upon limitation 
of motion); compare VAOPGCPREC 23-97 (regarding separate 
ratings available under Diagnostic Codes 5003 and 5257 for 
arthritis and instability of a knee, respectively).

For the foregoing reasons, the Board finds that a 60 percent 
evaluation is to be assigned to the right knee, and a 
separate 60 percent evaluation is also to be assigned to the 
left knee.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
4.7, 4.14, 4.68, Part 4, Diagnostic Codes 5055, 5162, 5163, 
5164, 5256, 5261, 5262.  The Board notes that the bilateral 
factor, which the RO should add to this rating, is 
automatically increased as well.  See 38 C.F.R. § 4.26.

The benefit of the doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107.


III.  Total rating

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4, prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Id.  
Pursuant to 38 C.F.R. § 4.16(a), a total disability rating 
for compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  For purposes of the percentage 
requirements, the following will be considered as one 
disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
Id.  Individual unemployability must be determined without 
regard to any nonservice-connected disabilities or the 
veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. 
§ 4.19 (stating that age may not be a factor in evaluating 
service-connected disability or unemployability); Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating 
is for consideration where the veteran is unemployable due to 
service connected disability. 38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  This was requested 
by the Board in its January 1998 remand, but was apparently 
not considered by the RO in the first instance.  Therefore, 
the Board will again remand for the RO to consider whether an 
extraschedular rating is appropriate in this case.  Van Hoose 
v. Brown, 4 Vet. App. at 363; see also Hodges v. Brown, 5 
Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 
(1993).

As an initial matter, the Board notes that in addition to the 
two knee disabilities discussed supra, the veteran is also 
service-connected residuals of malaria, currently rated as 
being 0-percent disabling.  Other than the acute inservice 
infection, no medical evidence of record establishes, nor 
does the veteran contend, that he has any current residuals 
therefrom.  See Diagnostic Code 6304.

Therefore, the only service-connected disabilities for 
consideration in the total rating claim are the knee 
disabilities.  As already essentially indicated, the 
veteran's service-connected disabilities do not combine to a 
total schedular evaluation.  See 38 C.F.R. §§ 4.25, 4.26.  
Such knee disabilities of the lower extremities are 
considered as one disability for the purposes of this claim.  
Nonetheless, the veteran does have at least one disability 
rated as high as 40 percent, and a combined evaluation now 
greater than 70 percent (i.e. 80 percent, rounded down from 
84 percent, and aside from the bilateral factor)--thus 
meeting the initial eligibility requirements of 38 C.F.R. 
§ 4.16.

The Board finds that the evidence of record shows that the 
veteran has also been unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  The most recent VA examination 
reveals that the veteran may be able to perform sedentary 
work, but that this is severely limited by the service-
connected knee disabilities.  Moreover, the veteran credibly 
asserted on his February 1997 VA Form 9, supported, in 
essence by clinical records, that his knees frequently lock 
when he sits.  This would make sedentary work appear to be 
difficult to manage, especially given the veteran's flare-ups 
of pain, weakness and instability.  The evidence shows that 
the veteran cannot work due to his service-connected knee 
disabilities, and that, in fact, he apparently has performed 
either little or no work since 1980 or 1982.  Prior to that 
time his employment apparently consisted of performing 
janitorial work or working independently as a mechanic--
neither of which would appear to be sedentary jobs.  Although 
there is some indication in the claims file, that the veteran 
was going to school in the mid-1980s and that he has sought 
vocational rehabilitation, there is little evidence that he 
currently has adequate training for any particular sedentary 
work.  The veteran, in fact, has been held ineligible for VA 
vocational rehabilitation apparently on the basis that his 
service-connected disabilities will not improve, and the 
Board finds that the medical evidence of record supports such 
a conclusion.  The Board finds that the veteran is entitled 
to a total rating for compensation purposes based on 
individual unemployability.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19.

The benefit of the doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to a 60 percent evaluation for a right knee 
disability, status post total knee arthroplasty, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to a 60 percent disability evaluation for a left 
knee disability, status post total knee arthroplasty, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to a total rating for compensation purposes based 
on individual unemployability is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

